—In an action, inter aha, for specific performance of a contract for the sale of real property, the defendant Ulysses I & Company, Inc., appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated January 25, 2002, which denied its motion for leave to renew a prior motion which was determined in an order of the same court, dated October 2, 2001.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the motion of the appellant Ulysses I & Company, Inc., which was for leave to renew a motion previously denied by the same court by order dated October 2, 2001. “A motion for leave to renew generally must be based upon additional material facts which existed at the time the prior motion was made but were not then known to the party seeking leave to renew and, therefore, not made known to the court. Renewal should be denied where the party fails to offer a valid excuse for not submitting the additional facts upon the original application” (LaRosa v Trapani, 271 AD2d 506; see also Louros v Parmiter, 288 AD2d 273; CPLR 2221 [e]). The appellant offered no such excuse. Furthermore, the motion for leave to renew was not supported by new facts or information which could not have been submitted on the previous motion (see Louros v Parmiter, supra; Foley v Roche, 68 AD2d 558).
The appellant’s remaining contentions are without merit. Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.